DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The feature, as found in claims 1, 19, and 20, of a method comprising “determining, based on the one or more second electrical signals, a vector having a plurality of elements, wherein each element of the vector corresponds to a value associated with a particular second electrical signal received by a particular second electrode, and each element depends at least on: a relative location between the particular first electrode injecting the particular first electrical signal and the particular second electrode receiving the particular second electrical signal; the signal frequency of the particular first electrical signal; and a user touch location on the touch sensor; determining one or more properties of the vector, wherein the one or more properties comprise a distance with respect to a reference vector, an angle with respect to a reference vector, or a sum of all elements of the vector” is not found in the prior art along with the rest of the limitations of claims 1, 19, and 20.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/PETER D MCLOONE/Primary Examiner, Art Unit 2692